DETAILED ACTION
This is a first action following a Request for Continued Examination dated 21 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending;
Claims 1-16 are examined; and 
Claim 17 is withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021, has been entered.

Priority
This application makes reference to or appears to claim subject matter disclosed in numerous applications, dating ultimately to 22 June 2009. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

	Applicant’s Application Data Sheet (ADS) dated 22 January 2021, is improper as the “Domestic Benefit/National State Information” section does not appear to coincide with the previously provided Application Data Sheet dated 18 October 2019.  For example, the earlier ADS references application 13/398243, however, this reference is not cited on the 22 January 2021 ADS, nor are amendments provided to indicate deletion of this reference.
	In the instant application, applicant’s effective filing date is 09 May 2017, and will remain as such until priority is correctly established.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  

	Below is a reproduction of applicant’s claim 1 with the examiner’s comments in bold italics.  The examiner will not repeat each instance of repeat issues (e.g., antecedent matters) for brevity.  Below is a link to a claim drafting workshop from www.uspto.gov for applicant’s review.  Applicant is strongly encouraged to review this workshop for guidance in proper claim drafting.

Link to claim drafting workshop:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf


Claim 1: A structural framing system with a first longitudinal framing member overlaps (objection: improper grammar – e.g., “overlapping”) a second longitudinal framing member connecting a first framing support and a second framing support comprising of: 
a first longitudinal framing member having first end (lacks antecedent basis – e.g., “a first end”) and a second end with a longitudinal web with a first side wall and a second side wall extending from said longitudinal web with wall notches (lacks antecedent basis) extending from the distal edges (lacks antecedent basis) of said first side wall and said second side wall or with longitudinal lips (lacks antecedent basis) extending from the distal edges (lacks antecedent basis) said first side wall and said second side wall with lip notches (lacks antecedent basis) cut inward from the longitudinal lip edges (lacks antecedent basis) toward said longitudinal web and extending into said first side wall and said side second wall (indefinite as “second side wall” is initially presented); at 
said first framing support (as divided into paragraphs, this is indefinite as it appears as though “at” in the preceding paragraph is missing language) and said second framing support substantially identical to said first s member (indefinite as to what the “first s member” is), having a web with a first flange and a second flange attached to said web, each said web (indefinite as to which web is referenced) having a front face and a back face with an aperture extending through said front face and said back face having an irregular curvilinear shaped perimeter (indefinite as to the metes and bounds of what constitutes “irregular”) in the planar wall (indefinite, as “planar wall” has not been previously presented) of the web (indefinite as to which web is referenced) with an aperture (indefinite as written as to whether this is the same or different “aperture” previously presented) defined by a perimeter having a first perimeter side and a second perimeter side opposite said first perimeter side opposite the first side (indefinite as to what “opposite said first perimeter side opposite the first side” references – it appears redundant), the aperture having a third perimeter side and a fourth perimeter side opposite the third perimeter side, with perimeter notches (lacks antecedent basis) indented into said web (indefinite as to which web is referenced) having an open front notch face and a back notch face (indefinite as to what constitutes an “open…notch face”) separated by a first perimeter notch shoulder and a second perimeter notch shoulder for a shoulder notch to be indented into said perimeter notch shoulder (indefinite as to how a notch can be “indented” into another notch) with said shoulder notch having an open front side, a closed back side (indefinite as to what constitutes an “open” and “closed” side based on the orientation of the panel) and between opposing side shoulder sides (lacks antecedent basis) with said perimeter notches and said shoulder notches having rectilinear, curvilinear, angular or irregular shaped perimeter notches (indefinite as to how the perimeter notches and shoulder notches can have perimeter notches; “irregular” is indefinite for reasons previously provided; lacks antecedent basis) and shoulder notches (lacks antecedent basis) when used independently or in combination of a first perimeter notch and a second perimeter notch (indefinite as to whether these are a part of the perimeter notches previously presented or are different perimeter notches as claimed) corresponding to said configuration of said first longitudinal framing member and said second longitudinal4Appl. No. 16/657,989 Filed: Oct. 18, 2019Reply to Office Action of Oct. 21, 2020framing member within the said aperture configuration (lacks antecedent basis); 
said first end of said first longitudinal framing member with said longitudinal web and said first wall (indefinite as to whether this is the first “side” wall previously presented) and second side wall (lacks antecedent basis) engage said first structural member (lacks antecedent basis and indefinite as to what this limitation references) at said first end to engage said aperture and said perimeter notch (indefinite as more than one notch is present) at said first perimeter side and said second perimeter side with said first side wall and said second side wall along with the said (“the said” is redundant) longitudinal web to fit snuggly (indefinite as “snuggly” is a relative term of art) between said perimeter notches between said first perimeter notch shoulder and said second perimeter notch shoulder of said perimeter notches with said second end having a similar configuration (indefinite as to what constitutes “similar configuration”) with said longitudinal web having a smaller width web (indefinite as to with what the web has a “smaller width”) with said side walls having wall notches (lacks antecedent basis) or said side walls with attached lips and said lips having lip notches extending outwardly from said longitudinal web; for (indefinite for reasons previously provided) 
a second longitudinal framing member being substantial identical (suggested to amend to “substantially”) to said first longitudinal framing member has said first end extending in to said second framing support with said second end with asmaller (suggesting these two words be separated) width said longitudinal web being malleable enough to overlap (“with said second end…to overlap” appears to be an incomplete statement; “malleable enough” is indefinite as this is a relative term, and the metes and bounds of this limitation cannot be determined) said first end of said first longitudinal framing member to fit snuggly (indefinite for reasons previously provided) into the first end of said longitudinal web nestled between said first longitudinal walls and said wall notches engaging the said (redundant) first perimeter notch at said first perimeter side and said second perimeter notch at said second perimeter side into said first perimeter notch and said second perimeter notch in said aperture.  The extent of the indefinite language renders the metes and bounds of the invention as claimed as indeterminate.  The claims must clearly set forth the metes and bounds of the present invention, be concise, and be clear so that a person having ordinary skill in the art can understand the invention when read in light of the specification, though limitations from the specification are not read into the claims.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.   

Prior Art Rejections
Due to the narrative nature of the claims and indeterminant claim scope, no art rejection has been made at this time.  The examiner has no further prior art to cite at this time, as the scope is unclear as to what is being claimed.  As stated previously, the various structural elements (e.g., notches, shoulders, webs, etc.) must have a clear interrelation.  Upon determining allowable subject matter, the examiner would be willing to draft a single allowable claim.  Applicant is encouraged to provide a figure number in the response so that the examiner may make a proper determination of allowability.

Response to Arguments
Applicants remarks dated 21 March 2021, are noted, but are moot as the prior art no longer applies to the claims as amended.4Appl. No. 16/657,989Filed: Oct. 18, 2019Reply to Office Action of Oct. 21, 2020

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649